The parties shall include among the issues to be briefed: (1) whether the plaintiff in this toxic tort case sufficiently established causation to avoid summary disposition under MCR 2.116(0(10); and (2) whether the plaintiff was required to present expert witness testimony regarding general and specific causation. See Genna v Jackson, 286 Mich App 413 (2009).
Persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.